PER CURIAM
The only issue in this appeal is whether the sentencing court erred with respect to the length of the term of post-prison supervision that it imposed on defendant’s conviction for second degree robbery. At trial, the parties agreed that the appropriate grid block is 6-F, for which the presumptive disposition is 36 months probation. OAR 253-05-008(l)(c). The sentencing court imposed a dispositional departure of 13 months in prison as well as a 36-month term of post-prison supervision. Defendant does not challenge the departure sentence.
OAR 253-05-002(2)(b) provides a post-prison supervision term of 2 years for a conviction with a crime seriousness ranking of 6. Although it appears from the record that the sentencing court did not intend to depart from the post-prison supervision term prescribed by the rule, it did not enter an amended judgment correcting the error. The state concedes that the sentencing court erred in imposing a 36-month term of post-prison supervision. We accept the concession.
Conviction affirmed; remanded for resentencing.